DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US patent: 6179619, “Tanaka”) in view of Divine et al. (US patent Publication: 20130030645, “Divine”).

Regarding claim 1, Tanaka teaches, An amusement park system (Fig. 1), comprising: 
a modular attraction system(Fig. 1), comprising: 
 ( Fig.1 element 3)  having seats to accommodate passengers (Column 3 Lines 22-27: “Then, 3 denotes a moving object shaped like a ship and adapted to travel along the track 1.  This moving object 3 is provided thereon with seats 4 capable of enabling respective human players thereon to experience vibration and other sensations to be exerted on their persons.”);  and 
an on-board system integrated with the ride vehicle and comprising a plurality of 
game systems connected via a network,( Fig.1  each element 10 is a game system, there are several game systems 10 connected a network.)  
wherein each game system of the plurality of game systems is configured to provide an augmented reality (AR) experience, or a virtual reality (VR) experience, or both, via a respective visual experience generator device, (Fig.1 The combination of connected game systems is the on-board system that has plurality game systems 10 and each game system 10 provides a VR experience through the HMD (visual experience generator device)
Tanaka teaches, wherein the AR experience, or the VR experience, or both, is provided within a game (Column 3 Lines 47-51: “The input designating device 5 is an input means that enables a relevant human player to produce various manipulations for enjoying an experience of virtual reality such as a game or selecting the development of a story of the image put up on the display 6.  When this device 5 is used for a game, for example, a shooting game, the human player is able to produce an operation of shooting at a target by manipulating a stick or a visual sensor adapted to pinpoint a cursor placed on the display 6 at the target and then depressing a button.”) so that the game is shared between shared between ( Tanaka provides the option of selecting a same story by multiple users. The story/game is shared between a plurality of gaming systems as there is one gaming system for each user. Column 6 Lines 44-60: “Even when multiple human players ride on the same moving object 3, images taking into account the positions of the individual human players on the moving object 3 are put up on the displays 6 assigned to the different human players.  The different images, therefore, are displayed even when the human players have selected the same story and are keeping the lines of their vision in the same direction.  Accordingly, …..and are consequently allowed to experience an unrealistic world in a state approximating closely to reality.”)
Tanaka teaches, wherein the plurality of game systems is integrated into the 
ride vehicle, and the game systems of the plurality of game systems are 
connected via the network to one another in a manner ( Tanaka  Fig.1 discloses the plurality of game systems 10 is integrated via network to one another) but doesn’t teach  that allows for ready removal of at least one game system of the plurality of game systems without affecting operation of remaining game systems of the plurality of game systems. 
	However, Divine teaches, allows for ready removal of at least one game system of the plurality of game systems without affecting operation of remaining game systems of the plurality of game systems. (“[0057] Third, a particular recommendation may not be supported by the current seating arrangement of the occupants as indicated at 74.  For example, the recommendation to play a game may dictate a preferred seating arrangement for the participants.  For cooperative games, the participants may be required to sit next to each other, for example, in the back seat; whereas, other types of games, the participants may be separated from each other (i.e., one in front seat and one in rear seat).  If the vehicle occupants are not arranged properly, the recommendation to play the particular game may be removed from the listing of recommendations.”)
	Tanaka as modified by Divine are analogous as they are from the field of amusement park ride.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka to have included a network that allows for ready removal of at least one game system of the plurality of game systems without affecting operation of remaining game systems of the plurality of game systems as taught by Divine to optimize the use of gaming system so that the ride vehicle is used with optimum power when the number of players or rides are fewer than capacity.

 Regarding claim 12, Tanaka as modified by Divine teaches, wherein the ride vehicle is configured to travel along a ride path (Tanaka, Fig. 4 discloses the vehicles moves a through a track path.)

Claims 2-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka as modified by Divine as applied to claim 1 and further in view of Buttolo et al. (US patent publication: 20180217966, “Buttolo”).

Tanaka as modified by Divine doesn’t expressly teach, wherein the on-board system comprises an on-board network switch communicatively coupled to each game system of the plurality of game systems separately. 
However, Buttolo teaches, an on-board system comprises an on-board network switch communicatively coupled to each game system of the plurality of game systems separately. (“[0046] The TCU 124 may include a wireless transceiver 130 configured to enable wireless communication 114 with the transceiver 112 of the personal device 104.” [0054] The on-board server 154 may be configured to maintain an access portal accessible to personal devices 104 over the wireless connection 114 and/or the communication network 136.” Here the personal devices are game devices),
 Tanaka and Buttolo are analogous as they are from the field of amusement park gaming.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka to have included an on-board system comprises an on-board network switch communicatively coupled to each game system of the plurality of game systems separately for the purpose controlling and communication all individual; gaming devices.

Regarding claim 3, Tanaka as modified by Divine and Buttolo teaches,   wherein the on-board system comprises an on-board game server communicatively coupled to the plurality of game systems via the on-board network switch, wherein the on-board game server is configured to receive passenger input data, and to distribute (Buttolo [0054] discloses the on-board server communicates between different user device and Buttolo [0075] distributes the incoming input data from user devices to different user devices………..…. “[0075] In still another example, as illustrated in an example system 600 of FIG. 6, the on-board server 154 may be configured to detect one or more messages broadcasted by the in-vehicle components 106.”)

 Regarding claim 4, Tanaka as modified by Divine and Buttolo  wherein the visual experience generator devices comprise head mounted displays (HMDs), (Tanaka,  Column 3 Lines 58-64: “The display 6 and the speaker 7 are disposed on a helmet 17 which is worn on the human player's head.  When the human player wears this helmet 17, the display 6 covers his eyes and the speaker 7 muffles his ears, with the result that the human player will be enabled to view an image put up on the display 6 through the medium of the image display control part 15 and hear a sound from the speaker 7.”) 
the on-board system comprises user interfaces and a tracking system configured to track motion, orientation, or both, of the HMDs, and wherein the user interfaces and the tracking system are configured to (Tanaka, Fig.1 and 3 and Column 6 Lines 4-15 discloses On–board system has multiple element 10 and each element 10 has interface (element 5 on Fig3)  and direction detection part 9 shown in Fig.3 which the tracking system that tracks the orientation of the HMD Column 6 Lines 4-15 ”The human player first puts on the helmet 17 disposed at the seat 4 of his choice on the moving object 3, sits down on the seat 4, and selects a story fitting his taste with the aid of the input designating device 5.”…….”the direction detecting part 9 detects the position of the relevant human player on the moving object 3 and the direction of the line of vision of the human player and transmits the information on the position and the information on the direction to the central processing part 11 through the medium of the interface part 14.”)  provide the passenger input data to the on-board game server.  (Buttolo’s on-board server is integrated in claim 3 to receive the user input and orientation information.)

Regarding claim 5, Tanaka as modified by Divine and Buttolo teaches,   wherein the on-board system comprises 
a vehicle show supervisor (VSS) (Buttolo, Buttolo’s on-vehicle server id the Vehicle show supervisor as the server is controlling the display of each game system.  , and wherein the on-board game server is configured to coordinate communication between the tracking system, the plurality of game systems, and the VSS, via the on-board network switch.  ((Buttolo [0054] discloses the on-board server communicates between different user device and Buttolo [0075] distributes the incoming input data from user devices to different user devices………..…. “[0075] In still another example, as illustrated in an example system 600 of FIG. 6, the on-board server 154 may be configured to detect one or more messages broadcasted by the in-vehicle components 106.”  VSS and on-bard server 154 is same, so the communication between VSS and the on-bard server 154 is happening inside the server.  )

 Tanaka as modified by Divine and Buttolo teaches, wherein each game system of the plurality of game systems of the on-board system comprises: 
a gaming computer communicatively coupled to the on-board game server via the on-board network switch and configured to render graphics for the AR experience, or the VR experience, or both, based on the passenger input data received from the on-board game server; (Tanaka Fig.1 element 10 in details Fig. 3 is a the gaming computer and it produces rendered graphics and which is shown by HMD.  Buttolo’s on-vehicle server is integrated to communicate the different user devices to receive the inputs from user as shown in claim 3). and 
the respective visual experience generator device tethered to the ride vehicle and communicatively coupled to the gaming computer, wherein the respective visual experience generator device is configured to display the rendered graphics on one or more display surfaces.  (Tanaka Fig.1 discloses each HMD is connected to the gaming computer 10 to display the rendered graphics on the HMD).

Regarding claim 8, Tanaka as modified by Divine and Buttolo teaches wherein each game system of the plurality of game systems comprises an identification recognition system communicatively coupled to the gaming computer and configured to retrieve identifying information relating to a passenger occupying a seat corresponding to the game system, and wherein the gaming computer is configured to render the graphics in accordance with the received identifying information.  (Tanaka Fig.3 and Column 6 Lines 4-15 discloses position detecting part and direction detecting part is the Column 6 Lines 4-15: “The human player first puts on the helmet 17 disposed at the seat 4 of his choice on the moving object 3, sits down on the seat 4, and selects a story fitting his taste with the aid of the input designating device 5.  At this time, since the moving object 3 is still at rest, the direction detecting part 9 detects the position of the relevant human player on the moving object 3 and the direction of the line ……..he visual information and the three-dimensional data corresponding to the direction of the line of vision of the human player based on these pieces of information and forwards them from the image memory part 12 to the image display control part 15, and the image display control part 15 places two two-dimensional images on the display so as to render the three-dimensional image visible.”)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka as modified by Divine and Buttolo and further in view of Kashima et al. (US patent : 20190349432, “Kashima”).

Regarding claim 6, Tanaka as modified by Divine and Buttolo doesn’t expressly teach, wherein the on-board game server is configured to communicate with the plurality of game systems and the VSS according to an information hierarchy in which a first type of information is communicated with a higher priority than other types of information. 
of information is communicated with a higher priority than other types of information. ([0073]….It should be noted that the communication device 21 also receives priority information for identifying the priority of each write target data from the server 5 at S140, and, based on the priority information, the communication device 5 determines the execution order of the write data transfer for each write target ECU.”)
Kashima and Tanaka as modified by Divine and Buttolo are analogous as they are from the field of communication of data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka as modified by Divine and Buttolo to have the on-board game server to communicate with the plurality of game systems and the VSS according to an information hierarchy in which a first type of information is communicated with a higher priority than other types of information as taught by Kashima for the purpose of providing the communication of most important information first . 


 Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka as modified by Divine and further in view of Brister et al. (US patent: 9463379, “Brister”).

 Tanaka as modified by Divine doesn’t expressly teach,   wherein the modular attraction system comprises an off-board system in communication with the on-board system via the network, wherein the off-board system is configured to provide off-board show effects in coordination with the game shared between the plurality of game systems.  
However, Brister teaches, an off-board system in communication with the on-board system via the network, wherein the off-board system is configured to provide off-board show effects in coordination with the game shared between the plurality of game systems.  (Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems.” Column 1 lines 46-49: “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.”
 Tanaka as modified by Divine and Brister are analogous as they are from the field of theme park ride.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka as modified by Divine to have included an off-board system in communication with the on-board system via the network, wherein the off-board system is configured to provide off-board show effects in coordination with the game shared between the plurality of game systems as taught by Brister for the purpose providing effect of additional game system to the user.

Regarding claim 10, Tanaka as modified by Divine and Brister teaches,   wherein the off-board system comprises: 
one or more off-board game systems each comprising an off-board game 
computer; (Brister, Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems.” Column 1 lines 46-49: “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.”
a ride supervisor system (RSS) configured to control show effect devices positioned off of the ride vehicle; (Ride supervisor system is the off-board master computer which controls the off board scene systems. (Brister, Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems.”  Brister, Column 1 lines 46-49: “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.” Refer to Fig. 1A element 17 is the network that connects on-board system and off-board system.)

an off-board network switch communicatively coupled to each of the one or more off-board game systems separately and to the RSS; Refer to Fig. 1A element 17 is the 
an off-board game server communicatively coupled to the one or more off-board game systems  and configured to coordinate communication between the one or more off-board game systems ((Brister Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems.”  Brister, Column 1 lines 46-49: “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.” Refer to Fig. 1A an off-board master computer 18 is the master computer.)
Brister’s off-board master computer 18 works as both claimed 	an off-board game server and the RSS.
However it would have been obvious for an ordinary skilled person in the art to have modified to add another server to work as RSS and connect the RSS with an off-board game server via the off-board network switch and coordinate communication between the one or more off-board game systems and the RSS for the purpose of distributing some functions to the RSS from the off-board game server as a design choice.
 
Regarding claim 11, Tanaka as modified by Divine and Brister teaches, wherein the off-board system comprises one or more media systems disposed off of the ride vehicle and communicatively coupled to the one or more off-board game systems,  (Brister Fig. 1B element 22 and element 23 are off-board media systems which are connected to off-board game systems. Column 3 Lines 15-20: “The game 58 running on the current scene computer 19 is affected by the bundled gesture data 57 from all riders on the vehicle 10.  The game "world" is represented using video displays 22, audio systems 23, and other, non-media, show action equipment 24 (lighting, animatronics, etc) as dictated by the experience's story.  Maintenance, operations, and game-specific interactions 61-64, 66-69, 76-78 for the video 22, audio 23 and non-media 24 systems originate with the show control computer 21.”) 
 
Claims 13-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka in view of Buttolo.

Regarding claim 13, Tanaka teaches, A modular amusement park ride vehicle (Fig. 1), comprising: 
a body having a passenger compartment and seats to accommodate passengers;  (Column 3 Lines 22-27: “Then, 3 denotes a moving object shaped like a ship and adapted to travel along the track 1.  This moving object 3 is provided thereon with seats 4 capable of enabling respective human players thereon to experience vibration and other sensations to be exerted on their persons.”);  
(Fig. 1 each element 10 is a game system, there are several game systems 10 connected a network.) 
 wherein each on-board game system of the plurality of on-board game systems is associated with a respective seat to allow each passenger of the modular amusement park ride vehicle to participate in an augmented reality (AR) and/or virtual reality (VR) game shared between the plurality of on-board game systems, wherein each on-board game system of the plurality of on-board game systems comprises a gaming computer configured to render AR and/or VR graphics, (Column 3 Lines 47-51: “The input designating device 5 is an input means that enables a relevant human player to produce various manipulations for enjoying an experience of virtual reality such as a game or selecting the development of a story of the image put up on the display 6.  When this device 5 is used for a game, for example, a shooting game, the human player is able to produce an operation of shooting at a target by manipulating a stick or a visual sensor adapted to pinpoint a cursor placed on the display 6 at the target and then depressing a button.”) and 
a head-mounted display (HMD) in communication with the gaming computer and configured to display the AR and/or VR graphics; (Tanaka,  “(7)   The display 6 and the speaker 7 are disposed on a helmet 17 which is worn on the human player's head.  When the human player wears this helmet 17, the display 6 covers his eyes and the speaker 7 muffles his ears, with the result that the human player will be enabled to view an image put up on the display 6 through the medium of the image display control part 15 and hear a sound from the speaker 7.”) 

However Buttolo teaches, an on-board game server configured to coordinate communication with the on-board game systems via an on-board network switch individually connected to the on-board game systems of the plurality of on-board game systems;  (“[0046] The TCU 124 may include a wireless transceiver 130 configured to enable wireless communication 114 with the transceiver 112 of the personal device 104.” [0054] The on-board server 154 may be configured to maintain an access portal accessible to personal devices 104 over the wireless connection 114 and/or the communication network 136.” Here the personal devices are game devices),
Tanaka and Buttolo are analogous as they are from the field of amusement park gaming.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka to have included an on-board game server configured to coordinate communication with the on-board game systems via an on-board network switch individually connected to the on-board game systems of the plurality of on-board game systems for the purpose controlling and communication all individual; gaming devices.

(“[0046] The TCU 124 may include a wireless transceiver 130 configured to enable wireless communication 114 with the transceiver 112 of the personal device 104.” [0054] The on-board server 154 may be configured to maintain an access portal accessible to personal devices 104 over the wireless connection 114 and/or the communication network 136”) but doesn’t expressly teach that the function is done a by a vehicle show supervisor.
It is to note that Buttolo’s on-board game server 154 does both functions of coordinating communication with the on-board game systems via an on-board network switch individually connected to the on-board game systems of the plurality of on-board game systems and receiving game inputs from the passengers relating to the AR and/or VR game and to relay the received game inputs to the on-board game server via the on-board network switch.
Therefore it would have been obvious for an ordinary skilled person on the art before the effective filing date of the claimed invention to have modified Tanaka as modified by Buttolo to have a vehicle show supervisor (VSS) communicatively coupled to the on-board game server and configured to receive game inputs from the passengers relating to the AR and/or VR game and to relay the received game inputs to the on-board game server via the on-board network switch by having a separate server ( which is VSS) for the purpose of offloading some functions of the on-board network server.

Regarding claim 14, Tanaka as modified by Buttolo teaches, comprising an access panel formed into a surface of the body and configured to allow ready access to at least one on-board game system of the plurality of on-board game systems, or the on-board game server, or the VSS.  ((Tanaka, Fig.1 and 3 and [0019] discloses On–board system has multiple element 10 and each element 10 has user interface (element 5 on Fig. 3) and )  “9190….. The human player first puts on the helmet 17 disposed at the seat 4 of his choice on the moving object 3, sits down on the seat 4, and selects a story fitting his taste with the aid of the input designating device 5.” Access panel or user interface can access each gaming device. )  


Regarding claim 15, Tanaka as modified by Buttolo teaches, user interfaces individually communicatively coupled to the VSS, wherein each seat is associated with at least one user interface to allow provision of the game inputs to affect the AR and/or VR game. (Tanaka, Fig.1 and 3 and Column 6 Lines 4-15  discloses On–board system has multiple element 10 and each element 10 has user interface (element 5 on Fig. 3) and ) Column 6 Lines 4-15….”The human player first puts on the helmet 17 disposed at the seat 4 of his choice on the moving object 3, sits down on the seat 4, and selects a story fitting his taste with the aid of the input designating device 5.”)  
 
Regarding claim 16, Tanaka as modified by Buttolo teaches, wherein each HMD comprises an integrated tracking sensor communicatively coupled to a tracking (Tanaka, Fig.1 and 3 and Column 6 Lines 4-15  discloses On–board system has multiple element 10 and each element 10 has direction detection part 9 shown in Fig.3 which the tracking system that tracks the orientation of the HMD Column 6 Lines 4-15  “The human player first puts on the helmet 17 disposed at the seat 4 of his choice on the moving object 3, sits down on the seat 4, and selects a story fitting his taste with the aid of the input designating device 5.”…….”the direction detecting part 9 detects the position of the relevant human player on the moving object 3 and the direction of the line of vision of the human player and transmits the information on the position and the information on the direction to the central processing part 11 through the medium of the interface part 14.”)
 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka as modified by Buttolo and further in view of Brister.

Regarding claim 17, Tanaka as modified by Buttolo doesn’t expressly teach, comprising a networking device communicatively coupled to the on-board network switch to allow the on-board network switch to access a network shared between the modular amusement park ride vehicle and other networked devices that are located off-board the modular amusement park ride vehicle. 
Brister Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems. (Brister Column 1 lines 46-49: “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.” Refer to Fig. 1A element 17 is the network that connects on-board system and off-board system.)
Tanaka as modified by Brister are analogous as they are from the field of theme park ride.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Tanaka as modified by Buttolo to have included a networking device communicatively coupled to the on-board network switch to allow the on-board network switch to access a network shared between the modular amusement park ride vehicle and other networked devices that are located off-board the modular amusement park ride vehicle as taught by Brister for the purpose providing effect of additional game system to the user.


Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka in view of Brister.

Regarding claim 18, Tanaka teaches, An amusement park attraction system (Fig.1), comprising: 
an on-board system integrated with a ride vehicle, (Column 3 Lines 22-27: ”Then, 3 denotes a moving object shaped like a ship and adapted to travel along the track 1.  This moving object 3 is provided thereon with seats 4 capable of enabling respective human players thereon to experience vibration and other sensations to be exerted on their persons.”)
wherein the on-board system has a visual experience generator device for each seat in the ride vehicle, and wherein the on-board system is configured to provide an augmented reality (AR) experience,  virtual reality (VR) experience, or both, within a shared game via at least the visual experience generator devices;  (Fig.1 The combination of connected game systems is the on-board system that has plurality game systems 10 and each game system 10 provides a VR experience through the HMD (visual experience generator device. (Column 3 Lines 47-51: “The input designating device 5 is an input means that enables a relevant human player to produce various manipulations for enjoying an experience of virtual reality such as a game or selecting the development of a story of the image put up on the display 6.  When this device 5 is used for a game, for example, a shooting game, the human player is able to produce an operation of shooting at a target by manipulating a stick or a visual sensor adapted to pinpoint a cursor placed on the display 6 at the target and then depressing a button.”)  
	 Tanaka doesn’t expressly teach, an off-board system communicatively coupled to the on-board system via a network and having off-board show devices positioned off of the ride vehicle, wherein the off-board system comprises an off-board game server communicatively coupled to the off-board show devices and configured to coordinate operation of the off-board show devices with AR or VR events occurring during the shared game.
Brister teaches, an off-board system communicatively coupled to the on-board system via a network and having off-board show devices positioned off of the ride vehicle, wherein the off-board system comprises an off-board game server communicatively coupled to the off-board show devices and configured to coordinate operation of the off-board show devices. Brister, Column 1 lines 39-40: “On-board systems for each vehicle collect gesture data and transmit it to off-board scene-based systems. Brister, Column 1 lines 46-49:  “As vehicles travel from scene to scene throughout a ride, an off-board master computer will direct communication between each on-board vehicle system and one of many off-board scene systems, creating the appropriate interactivity for that vehicle's presence in that scene.” Refer to Fig. 1A element 17 is the network that connects on-board system and off-board system.)
Tanaka as modified by Brister are analogous as they are from the field of theme park ride.
Tanaka as modified by Divine to have included an off-board system communicatively coupled to the on-board system via a network and having off-board show devices positioned off of the ride vehicle, wherein the off-board system comprises an off-board game server communicatively coupled to the off-board show devices and configured to coordinate operation of the off-board show devices with AR or VR events occurring during the shared game as taught by Brister for the purpose providing effect of additional game system to the user.
 
Regarding claim 19, Tanaka as modified by Buttolo wherein the on-board system is integrated with the ride vehicle such that the on-board system is configured to move with the ride vehicle along a ride path during a ride in an amusement park.  (Tanaka, Refer to Fig.4 of Tanaka the ride vehicle is moving along a ride path in an amusement park along with on-board system which integrated on the ride vehicle.)
 
Regarding claim 20, Tanaka as modified by Brister teaches, wherein the off-board show devices comprise a light system, an animatronic, or a combination thereof.  (Brister Fig.1B is an off-board off-vehicle show device which includes (lighting, animatronics, etc.) Brister, Column 3 lines 15-20:    The game 58 running on the current scene computer 19 is affected by the bundled gesture data 57 from all riders on the vehicle 10.  The game "world" is represented using video displays 22, audio systems 23, and other, non-media, show action equipment 24 (lighting, animatronics, etc.) as dictated by the experience's story.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616